DETAILED ACTION
This action is a response to communication filed June 3rd, 2022.
Claims 1-20 are pending in this application. 
This application is a National Stage entry of PCT/GB2020/050045, filed on January 9th, 2020, which claims priority to United Kingdom application no. GB1901418.2, filed on February 2nd, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (U.S. Patent Publication no. 2020/0084202, hereinafter Smith).

With respect to claim 1, Smith discloses a machine-implemented method for operating a server in communication with a network-attachable electronic device (paragraph [0026]), comprising: 
storing, in storage accessible by the server, a device registration (paragraph [0032], lines 1-5, attestation service provider) and a registration lifetime value for the device (paragraph [0033], lines 1-10, expiration date); 
receiving at least one message from the device (paragraph [0033], lines 1-10); 
analyzing the message to derive a confidence modifier associated with a message type associated with that message (paragraph [0031], verify tokens); 
applying the derived confidence modifier to a calculation of a confidence score for the device (paragraph [0072], metric of data confidence); and, 
responsive to the calculation, determining whether the stored said registration lifetime value for the device is to be adjusted based upon the confidence score (paragraph [0033], expiration date or validity period determined appropriately for the domain; paragraph [0211]).

With respect to claim 2, Smith discloses the machine-implemented method of claim 1, the determining whether the stored registration lifetime value for the device is to be adjusted based upon the confidence score comprising determining whether the registration value is to be extended (paragraph [0151]).

With respect to claim 3, Smith discloses the machine-implemented method of claim 1, the determining whether the stored registration lifetime value for the device is to be adjusted based upon the confidence score comprising determining whether the registration value is to be shortened (paragraph [0162], revoke all tokens).

With respect to claim 4, Smith discloses the machine-implemented method of claim 1, the determining whether the registration value is to be adjusted comprising factoring in a time-based decay of the confidence score (paragraph [0168], tokens approaching expirations). 

With respect to claim 5, Smith discloses the machine-implemented method of claim 1, the device registration comprising a LwM2M registration, the server comprising a LwM2M server, and the device comprising a LWM2M client (paragraph [0075]).

With respect to claim 6, Smith discloses the machine-implemented method of claim 1, the analyzing, applying and adjusting being performed in an application layer of a stack architecture (paragraph [0075], whereby the LWM2M protocal is performed in an application layer of a stack architecture).

With respect to claim 7, Smith discloses the machine-implemented method of claim 1, the receiving being performed in a layer below an application layer of a stack architecture (paragraph [0043]).

With respect to claim 8, Smith discloses the machine-implemented method of claim 7, the message being made available from the layer below an application layer to the application layer responsive to a programmatic request (paragraph [0043]).

With respect to claim 9, Smith discloses the machine-implemented method of claim 8, the programmatic request being defined as an application programming interface (paragraph [0031]).

With respect to claim 10, Smith discloses the machine-implemented method of claim 1, the determining comprising a determination that the confidence score exceeds a threshold value (paragraph [0141], granular attestation).

With respect to claim 11, Smith discloses the machine-implemented method of claim 10, the determination that the confidence score exceeds a threshold value comprising a determination based on a type of the device (paragraph [0141], granular attestation).

With respect to claim 12, Smith discloses the machine-implemented method of claim 1, the applying a derived said confidence modifier to a calculation of a confidence score for the device comprising applying a plurality of the confidence modifiers to the calculation (paragraph [0137], variations in trust policies). 

With respect to claim 13, Smith discloses the machine-implemented method of claim 12, the plurality of confidence modifiers being bounded by a time-window (paragraph [0136], expiration).

With respect to claim 14, Smith discloses the machine-implemented method of claim 1, the analyzing the message to derive a confidence modifier comprising determining a message type (paragraph [0031], verify tokens).

With respect to claim 15, Smith discloses the machine-implemented method of claim 1, further comprising storing at a data store a data structure of confidence modifiers indexed by the message type (paragraph [0055]). 

With respect to claim 16, Smith discloses the machine-implemented method of claim 15, the data structure being stored as a database (paragraph [0055]).

With respect to claim 17, Smith discloses the machine-implemented method of claim 15, the analyzing the message to derive a confidence modifier comprising locating the confidence modifier in a data store indexed by the message type (paragraph [0137], variations in trust policies).

With respect to claim 18, Smith discloses the machine-implemented method of claim 1, further comprising, responsive to an adjustment of the registration lifetime value, notifying said device (paragraphs [0160]-[0161] & [0167]-[0168]).

With respect to claim 19, Smith discloses a computer program comprising computer readable code to, when loaded into a computer and executed thereon, cause the computer to perform the method according to claim 1 (paragraph [0026]).

With respect to claim 20, Smith discloses an apparatus comprising electronic logic operable to perform the method according to claim 1 (paragraph [0026]).


Response to Arguments
Applicant's arguments filed June 3rd, 2022 have been fully considered but they are not persuasive. 

With respect to claim 1, 19, and 20, the applicant argues that Smith fails to disclose the calculation of a confidence score.
The examiner respectfully disagrees.  On page 8 of their remarks filed on June 3rd, 2022, the applicant appears to take issue with the confidence score of Smith being, “simply a binary yes/no type outcome”.  While the examiner does not concede the possibility that the disclosure of Smith provides for more than a binary outcome (see arguments that follow), the examiner notes that the claims, as currently presented, do not require anything more than a singular calculated outcome for the confidence score.  The claims apply no further limitation as to the possible outcomes of the calculated confidence score beyond that its “calculated”, and that the calculation be used to determine the adjustment of a registration lifetime value.  As such, the claims merely require that a confidence score be derived, and therefor the derivation of a confidence score that is either yes (ie. has 100% confidence, see Smith paragraph [0024], lines 8-12) or no (ie. has 0% confidence, see Smith paragraph [0007], lines 14-15) satisfy the claim limitation of a “confidence score”.

Additionally, the examiner notes that the disclosure of Smith discusses, at length, the concept of classifying network entities on an Internet of Things network (see paragraph [0026]) based on a “trust levels” (see paragraph [0137]) as well as on a “trustworthiness scale” (see paragraphs [0175]-[0177]), both of which would necessarily include a range of trust scores beyond yes or no.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choyi		Pat. Pub.	2022/0029994
Keranen	Pat. Pub.	2021/0409922
Ocak		Pat. Pub.	2021/0342163
Zhang		Pat. Pub.	2021/0297309
Ottinen		Pat. Pub.	2021/0203733
Rahman	Pat. Pub.	2019/0132236

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/9/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457